Title: From George Washington to William Shippen, Jr., 6 March 1777
From: Washington, George
To: Shippen, William Jr.



Dr Sir,
Hd Qrs Morris Town. 6 March 1777

I have to acknowledge the receipt of yr favr 1t Inst. There remains no doubt with me as to the propriety & indeed necessity of erecting temporary hospitals at a distance from Philada It ever was my desire to secure Cities from any contagious disorder that may attend the Troops that must pass thro’ them And I shall always be happy to execute such Plans as their caution may suggest—You will fix, with the Commissrs, upon the Places proper; have in Contemplation the security of the City & convenience of our sick soldiery—A distance sufficient to quiet all their Apprehensions & at the same time conveniently afford the Sick proper Assistance & attendance, is the best. I am D. Sir Yr &C.
